DETAILED ACTION
This action is responsive to the Amendments and Remarks received 07/14/2022 in which claims 2, 5, and 10–16 are cancelled, claims 1, 3, 4, and 7–9 are amended, and no claims are added as new claims.
Response to Arguments
Examiner notes Applicant’s amended title is not sufficient.  Thus, the objection is sustained.  Remarks, 10.  Examiner suggests the title reflect what aspect of video decoding is improved.
On page 11 of the Remarks, Applicant contends the drawings are adequate without any evidence or argument to support the conclusion.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Because Applicant did not provide evidence or argument to support Applicant’s position regarding the adequacy of the drawings, Examiner is unpersuaded of error.
In view of the amendment to claim 7, the objection is withdrawn.  Remarks, 11.
On pages 12–13 of the Remarks, Applicant contends paragraphs [0210] and [0211] of the published Specification may be confusing, but “they are not described to be difficult for a person skilled in the art to implement.”  Examiner disagrees.  Examiner finds the skilled artisan does not know what it means to have a prediction direction closer to a lower direction than the reference prediction direction absent the aid of illustration and description.  Likewise, Examiner finds the skilled artisan does not know what it means to have a prediction direction closer to a right direction than the reference prediction direction absent the aid of illustration and description.  For these reasons, Examiner is unpersuaded of error regarding the rejection under 35 U.S.C. 112(a).
On pages 14–15 of the Remarks, Applicant contends the teachings of Zhao are deficient for failing to teach or suggest large reproduced portions of the claim language.  Examiner found the claims, although very unclear, are drawn to remapping intra prediction directions conventionally suitable for square blocks to extended intra prediction angles suitable for non-square blocks according to the ration of block width to block height.  Zhao’s table 2 is helpful to reference.  Applicant’s claim likewise recites the intra prediction modes are changed based on whether the block’s height or width is larger than the other dimension.  Therefore, Examiner found Zhao’s teachings to be highly relevant.  Applicant’s argument merely repeats portions of the claim and concludes the teachings of the prior art are deficient without addressing any particular feature that would be appreciably inventive.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (holding that the Board reasonably interpreted 37 C.F.R. 41.37(c)(1)(vii) as requiring “more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  Therefore, Examiner is unpersuaded of error.
Other claims are not argued separately.  Remarks, 16.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Specification
In paragraph [0248] of the published Specification, Applicant asserts Fig. 20 is a flowchart.  Fig. 20 is not a flowchart.  Appropriate correction is required.  The paragraphs that follow paragraph [0248] appear to discuss operations that are not depicted.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Specifically, claims 3 and 4 and paragraphs [0210]–[0212] of the published Specification describe a reference prediction direction and a prediction direction and describe these entities as being closer to lower or right directions.  None of this is depicted in the Figures and shall be without introducing new matter.  This requirement requires Applicant furnish adequate support from the priority documents or otherwise admit that priority is lacking.  In either case, the support must be as of the date of filing.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, and 6–9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, paragraphs [0210] and [0211] of the published Specification describe embodiments that are not illustrated and are not described in such a way that one skilled in this art would be able to tell what Applicant invented (i.e., whether Applicant had possession of the invention) and thus would likewise be unable to recreate it (lack of enablement).  The Wands factors are illustrative and not mandatory, but the amount of direction and guidance given is scant at best and the level of skill in the art does not relieve the patentee of the duty to fully disclose the invention so that the public may be enriched by giving a patent therefor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6–9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al., “CE3-related: Wide-angle intra prediction for non-square blocks,” ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Jul. 2018. (herein “Zhao”).
Regarding claim 1, Zhao teaches or suggests a video decoding method comprising:  obtaining intra prediction mode information indicating an intra prediction mode of a current block (Zhao, Section 2:  teaches intra prediction modes are signaled in the bitstream such that they are “obtained” for encoding and decoding); when the current block has a non-square shape whose width is greater than its height (Zhao, Figs. 3 and 4; Examiner notes this is the depiction in the left-hand arrangement of Fig. 3 and is also the scenario depicted in Fig. 4 wherein the bottom left prediction directions are identified as those being replaced), determining an intra prediction direction of the current block based on a result of comparison between a first reference prediction direction and a prediction direction, the first reference prediction direction being a direction indicating a bottom-left vertex of the current block from a center of the current block and the prediction direction being indicated by the intra prediction mode information (Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explain that the original intra prediction directions for square blocks are replaced by wide angle intra prediction directions for non-square blocks by taking the angles that would be too far to be useful and finding their symmetrical opposite and remapping those original indexes to the wide angular modes); when the current block has a non-square shape whose height is greater than its width, determining the intra prediction direction of the current block based on a result of comparison between a second reference prediction direction and the prediction direction, the second reference prediction direction being a direction indicating a top-right vertex of the current block from the center of the current block (Examiner notes this is the depiction in the right-hand arrangement of Fig. 3 and is also the opposite scenario as that depicted in Fig. 4; In this opposite case, the skilled artisan understands from the teachings of Zhao that the top right prediction directions are identified as those being replaced; Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explain that the original intra prediction directions for square blocks are replaced by wide angle intra prediction directions for non-square blocks by taking the angles that would be too far to be useful and finding their symmetrical opposite and remapping those original indexes to the wide angular modes); and obtaining a prediction sample of pixel comprised in the current block by performing intra prediction according to the determined intra prediction direction (Zhao, Section 2:  explains the modified intra prediction directions are used for intra prediction to obtain prediction samples).
Regarding claim 3, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has the non-square shape whose width is greater than its height, when the prediction direction indicated by the intra prediction mode information is closer to a lower direction than the first reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner interprets this in view of Applicant’s published paragraph [0239] and Fig. 19A, which describe and illustrate the same concept as that explained in the Zhao; Similarly, Zhao replaces the bottom intra prediction directions with top-right prediction directions; Zhao’s Fig. 3 depicts Applicant’s claimed closer to a lower direction in illustrating that for the horizontal block (left-hand scenario in Fig. 3) mode 2 is closer in a lower direction such that the original mode 2 would be farther away than a wide angle intra mode along the top right; That is why Zhao replaces original mode 2 with a wide angle mode 67 or greater; see e.g. Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose width is greater than its height, when the first reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the first reference prediction direction is closer to a lower direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner interprets this as describing the case when the intra prediction modes are not replaced by wide angle modes, such as when the direction is not a direction that is otherwise too far away from the dimensions of the non-square block; see Zhao, Fig. 3, illustrating which modes are replaced due to their distance and which modes remain as the original modes; see also Zhao’s ratio tables; see also the two bullet points in Zhao, Section 1).
Regarding claim 4, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has the non-square shape whose height is greater than its width, when the prediction direction indicated by the intra prediction mode information is closer to a right direction than the second reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose height is greater than its width, when the second reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the second reference prediction direction is closer to a right direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1).
Regarding claim 6, Zhao teaches or suggests the video decoding method of claim 1, wherein the intra prediction mode information indicates an index number of the intra prediction mode of the current block (Zhao, Fig. 4:  illustrates the intra prediction mode indexes for the directional prediction modes that are part of the standard, i.e. indexes 0 through 34; Examiner notes modes 0 and 1 are Planar and DC respectively), and wherein the determining of the intra prediction direction comprises determining the intra prediction direction of the current block, based on the index number indicated by the intra prediction mode information (This is how the standard works; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes).
Regarding claim 7, Zhao teaches or suggests the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has the non-square shape whose width is greater than its height, when the index number is smaller than a reference index number corresponding to the first reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number greater than the index number by a first value; and in a case where the current block has the non-square shape whose width is greater than its height, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the first reference prediction direction or the index number indicated by the intra prediction mode information is greater than the index number corresponding to the first reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 3, but is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, Section 1:  bullet point # 1; Zhao, Fig. 3, left-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive).
Regarding claim 8, Zhao teaches or suggests the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has the non-square shape whose height is greater than its width, when the index number is greater than a reference index number corresponding to the second reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number smaller than the index number by a second value; and in a case where the current block has the non-square shape whose height is greater than its width, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the second reference prediction direction or the index number indicated by the intra prediction mode information is smaller than the index number corresponding to the second reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 4, but is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, Section 1:  bullet point # 2; Zhao, Fig. 3, right-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive).
Claim 9 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 2019/0174128 A1) teaches intra prediction modes determined based on a ratio of width and height of the current block (e.g. ¶¶‌ 0014, 0017–0020, 0202, 0206, 0227, 0229, 0231, 0233, 0235, inter alia).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481